DETAILED ACTION
	This office action is in response to the amendment filed on 11 May 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-17 are currently pending: 1-14 have been amended; and 15-17 are new.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 11 May 2022), with respect to the rejection of claims 1-14 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 1-14 and new claims 15-17.
	In view of changes made to the Specification (e.g., change in title) in response to issues raised in a previous Office Action, the objection to the Specification is withdrawn.
	Further, in view of changes made to claim 11 in response to issues raised in a previous Office Action, the objection to claim 11 is withdrawn.
Claim Objections
	Claim 8 is objected to because of the following informality: claim 8 recites, in part, “which are images that at least one of the divided regions is enlarges in accordance with a sequence set in advance” and should be “which are images that at least one of the divided regions is enlarged [[enlarges]] in accordance with a sequence set in advance”.
	Claim 16 is objected to because of the following informality: claim 16 recites, in part, “an outline marker, and X-shaped position marker, a region marker” which should be “an outline marker, an [[and]] X-shaped position marker, a region marker”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically, claim 12 recites, in part, “control the display to distinguishably display the enlarged image to which the annotation is added and the enlarged image in which the annotation is not added” which is indefinite because it is not clear how an image region comprising an annotation and also not comprising an annotation can be distinguishably displayed.
	For purposes of examination, however, the relevant limitations will be interpreted as “control the display to distinguishably display the enlarged image to which the annotation is added and an enlarged image in which the annotation is not added” (at least two different enlarged images are displayed – one with an annotation, and a second one without an annotation). Support for this interpretation is found in [0050] of Applicant’s specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 10, 12-15 and 17 are rejected under U.S.C. 103 as being unpatentable over Bredno et al (US 2018/0012360 A1; Bredno), in view of Ascierto et al (US 2017/0270346 A1; Ascierto), and further in view of Tsujimoto et al (US 2014/0298153 A1; Tsujimoto).
RE Claim 1, Bredno discloses a data-creation assistance apparatus (Bredno: fig. 2, illustrating system 200 for quality control of automated slide analysis; [0033], disclosing system comprising a data-creation assistance apparatus shown in fig. 2) comprising:
a processor comprising hardware (Bredno: fig. 2, ‘processor’ 205; [0033, 0039], disclosing ‘processor’ 205 for executing logical instructions), the processor being configured to:
acquire image data of an image of cells (Bredno: fig. 2, ‘input’ 202 → ‘image analysis’ 211, fig. 7, ‘image acquisition’ 702; [0007], whole-slide image is acquired, [0011, 0019], tissue images comprising cells);
extract information related to the cells from the image data, wherein the information related to the cells comprises information related to a density of the cells (Bredno: [0048-0049], selection of an image field of view (FOV) based on density of cells); and
(note, this limitation is out of order) control a display to display an enlarged image which is an image that at least one of the divided regions is enlarged (Bredno: [0096], selection of an FOV image, where selected FOV is magnified for review by a user; note Bredno’s FOV images are interpreted as divided regions of an image).
However, although Bredno does not appear to expressly teach,
Ascierto (in the same general field of endeavor) discloses set a size of divided regions of the image on the basis of the information related to a density of cells (Ascierto: [0031], intensity of signal correlates with number and density of cells, [0046], size of FOVs may depend on intensity of pixels, where pixel intensity represents a cell response (e.g., intensity of detected signal) to a biomarker; thus, according to Ascierto, the size of a FOV may depend on a number of cells in a region or a density of cells in the region);
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Ascierto’s setting of a size of divided regions of an image based on information related to a density of cells with Bredno’s data-creation assistance apparatus, with the expected benefit of setting a size of divided regions sufficient for appropriate quality-control of analysis algorithms applied to a whole-slide image, (Bredno, [0024]).
Yet, even though Bredno/Ascierto does not appear to expressly teach,
Tsujimoto (in the field of processing pathology images) discloses receive an input of an annotation added in the enlarged image displayed (Tsujimoto: [0014, 0026, claim 3], adding an annotation to an enlarged image).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Tsujimoto’s annotation added to a displayed enlarged image with Bredno/Ascierto’s data-creation assistance apparatus, therein enabling users of the combined apparatus to document actions and/or information relevant to the generation of an enlarged image.
RE Claim 2, Bredno/Ascierto/Tsujimoto teaches the data-creation assistance apparatus according to Claim 1, and Bredno in addition discloses information related to the cells comprises information related to a type of the cells (Bredno: [0023], determination of local density of objects of one or more types, [0049-0055], selection of FOVs based on type of cells (e.g., type A cells and type B cells)), while
Ascierto teaches information related to the cells comprises information related to a size of the cells (Ascierto: [240], disclosing FOV-related features, such as cell counts, cell densities, … , size of cells or total number of cells in a FOV), and implicitly discloses set the size of divided regions of the image on the basis of the information related to the type of the cells (Ascierto: [0046], size of FOVs may depend on intensity of pixels, where pixel intensity represents a cell response (e.g., intensity of detected signal) to a biomarker; thus, according to Ascierto, the size of a FOV implicitly depends on a type of cell since as discussed ¶ 0240, pixel intensities correlate with types of immune or non-immune cells, and [0240], disclosing types of cells (e.g., T cells, B cells, etc.), determination of cell features, such as cell count, cell densities, … , size of cells, or total number of cells, and cell-related pixel intensity values with a FOV).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Ascierto’s information related to the size of cells and implicitly setting a size of divided regions based on information affiliated with a type of cells with Bredno/Ascierto/Tsujimoto’s data creation assistance apparatus so the combined apparatus sets the size of the divided regions of the image on the basis of the information the size of the cells and the information related to the type of the cells. Additionally, the motivation for combining Ascierto’s setting of the size of divided regions with Bredno’s, modified by Ascierto/Tsujimoto’s, data creation assistance apparatus would have been to generate a FOV image sufficiently magnified so as to allow operators to clearly see individual cells.
RE Claim 3, Bredno/Ascierto/Tsujimoto discloses the data-creation assistance apparatus according to Claim 1, and Bredno also teaches extract the information related to the cells by applying image processing to the image of the cells (Bredno: fig. 7, ‘image acquisition’ 702 → ‘image processing’ 704; [0008], “The whole-slide image is analyzed by execution of an image processing algorithm for detection of biological target objects”, [0021], disclosing the processing of whole-slide images to generate density maps, heat maps, as well as local ratios of cell densities).
RE Claim 10, Bredno/Ascierto/Tsujimoto teaches the data-creation assistance apparatus according to Claim 1.
In addition, Tsujimoto also teaches control the display to display the annotation added in the enlarged image in a superimposed manner (Tsujimoto: fig. 7, ‘obtain position information of annotation’ S701 … ‘obtain display magnification information’ S703 (e.g., enlarged image) … ‘annotations attached in past?’ S705 → No (taking the ‘No’ branch means that the annotation is added to the enlarged image after the enlarged image is generated) → ‘create link information table’ S707; note, the ‘Yes’ branch is taken when a past annotation (e.g., annotation added to an image before current enlarged image) has to have its position information updated by updating Tsujimoto’s link information table).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Tsujimoto’s display of an added annotation in a superimposed manner with Bredno/Ascierto/Tsujimoto data-creation assistance apparatus comprising a displayed enlarged image, with the expected benefit of making said annotation apparent to users of the combined apparatus since it is displayed in a superimposed manner.
RE Claim 12, Bredno/Ascierto/Tsujimoto teaches the data-creation assistance apparatus according to Claim 1, and in addition Tsujimoto discloses wherein the processor is configured to control the display to distinguishably display the image to which the annotation is added and an [[the]] image in which the annotation is not added (Tsujimoto: fig. 6, illustrating an algorithm where a first image region may have an annotation added to it, followed by a change in display position to a second image region in which an annotation is not added (see especially steps S604 → No → S605 → No → S607 bypassing step ‘attaching annotation’ S606)).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Tsujimoto’s control of a display to distinguishable display the image region in which the annotation is added and an image region in which the annotation is not added with Bredno/Ascierto/Tsujimoto data-creation assistance apparatus comprising the ability to display enlarged images in order for users to have the flexibility of annotating enlarged images if desired and quickly determining which regions have been annotated and which regions are not annotated. 
RE Claim 13, Bredno discloses a data-creation assistance method (Bredno: [0002], disclosing a method for analyzing tissue sample images (analysis of images to extract features assists in the creation of image-related data)) comprising: acquiring image data of an image of cells (Bredno: fig. 2, ‘input’ 202 → ‘image analysis’ 211, fig. 7, ‘image acquisition’ 702; [0007], whole-slide image is acquired, [0011, 0019], tissue images comprising cells); and extracting information related to the cells from the image data, wherein the information related to the cells comprises information related to a density of the cells (Bredno: [0048-0049], selection of an image field of view (FOV) based on density of cells).
Further, the remaining limitations recited in claim 13 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claim 14, Bredno discloses a non-transitory computer-readable medium having a data-creation assistance program stored therein (Bredno: [0039], “As described above, the modules include logic that is executed by processor 105. ‘Logic’, as used herein and throughout this disclosure, refers to any information having the form of instruction signals and/or data that may be applied to affect the operation of a processor. Software is one example of such logic ... Logic may be formed from signals stored on a computer-readable medium such as memory 210”), the data-creation assistance program causing a computer to execute function of: acquiring image data of an image of cells (Bredno: fig. 2, ‘input’ 202 → ‘image analysis’ 211, fig. 7, ‘image acquisition’ 702; [0007], whole-slide image is acquired, [0011, 0019], tissue images comprising cells).
In addition, the remaining limitations recited in claim 14 are substantially similar in scope with corresponding limitations recited in claims 1 and 13 and are, therefore, rejected under the same rationale.
RE Claim 15, Bredno/Ascierto/Tsujimoto discloses the data-creation assistance apparatus according to Claim 1, and in addition Ascierto teaches identify cell regions from the image of the cells (Ascierto: [0029, 0178], identification of cell clusters in an input image (note, a cell cluster is interpreted as a cell region)); identify an average of the information related to the density of the cells from the cell regions (Ascierto: [0046], “The intensity values of each pixel area may be determined by calculating an average intensity value of all pixels in said pixel area, e.g. the arithmetic mean or the median” (recall, intensity values are related to density of cells in a region – see claim 1)); and set the size of the divided regions on the basis of the average of the information related to the density of the cells (Ascierto: [0046], “The size of each FOV may depend on the intensity values in the pixel areas ... For example, the size of the FOV s may be determined in a threshold based manner”; note, threshold may be related to average intensity values of pixels in a cell region).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Ascierto’s way of identifying a cell region in a cell image, identifying an average of information related to the density of cells in the region, and setting a size of divided regions on the basis of the average information with Bredno’s, modified by Ascierto/Tsujimoto’s, data-creation assistance apparatus in order to set the size of divided regions using a standard, straightforward method easily understood by most users of the combined data-creation assistance apparatus.
RE Claim 17, Bredno/Ascierto/Tsujimoto discloses the data-creation assistance apparatus according to Claim 1, and Tsujimoto further teaches control the display to display the enlarged image and the image of the cells separately (Tsujimoto: fig. 9A, illustrating cell image 903 in window frame 904, and enlarged cell image 905 displayed on window 901; [0140], disclosing configuration of window layout of fig. 9A; note, element 906 (e.g., x40) indicates the magnification amount applied to cell image to generate Tsujimoto’s ‘enlarged’ image).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Tsujimoto’s method of displaying the enlarged image and the cell image separately, with the expected benefit of allowing users of the combined data-creation assistance apparatus to have a better understanding of which portion of the cell image is being displayed in an enlarged manner.

Claim 4 is rejected under U.S.C. 103 as being unpatentable over Bredno, in view of Ascierto, and Tsujimoto, and further in view of Letterie et al (US 2019/0042958 A1; Letterie).
RE Claim 4, Bredno/Ascierto/Tsujimoto teaches the data-creation assistance apparatus according to Claim 1.
Still, although Bredno/Ascierto/Tsujimoto does not appear to expressly disclose,
Letterie (in the field of automated analysis of cell images) teaches the image data comprises metadata (Letterie: fig. 2, ‘training images + outcomes’ 210 (‘outcomes’ associated with Letterie’s ‘training images’ are interpreted as metadata); [0006], disclosing metadata associated with images), and extract the information related to the cells by comparing the metadata with past data (Letterie: abstract, “Based on the description document, the system automatically computes a decision model that can be used to predict outcomes of new cells. To predict outcomes of new cells, a computer system automatically extracts features from images that describe the new cells and predicts one or more outcomes by applying the decision model. The features extracted from the images that describe the new cells correspond to features selected for inclusion in the decision model, and are calculated in the same way as the corresponding features extracted from the training images”, and [0006], disclosing use of a decision model, based on metadata, to predict outcome of new cells).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Letterie’s extraction of cell features by comparing metadata with past data with Bredno/Ascierto/Tsujimoto’s data-creation assistance apparatus, therein building an improved, data-driven model for dividing regions of similar cell images.

Claims 5-7 are rejected under U.S.C. 103 as being unpatentable over Bredno, in view of Ascierto, Tsujimoto, and Anderson M.E. (US 2014/0114679 A1; Anderson), and further in view of Endrikhovski et al (US 2006/0112334 A1; Endrikhovski).
RE Claim 5, Bredno/Ascierto/Tsujimoto discloses the data-creation assistance apparatus according to Claim 1, and Tsujimoto also teaches a user may input annotation information (Tsujimoto: fig. 9C, providing evidence that a user may enter text and/or other information as annotation content (enabling a user to select text color, brightness, and font implies that a user may enter text content as an annotation – see also ‘annotation’ text boxes in figs. 9B-9F)), and a previously added annotation to an enlarged image (Tsujimoto: fig. 12, ‘obtain input content information of annotation’ S702 → ‘obtain display magnification information’ S703 → … → ‘annotation attached in past?’ S705 (previous annotation is added to an magnified image); [0163-0164], providing an abbreviated discussion of algorithm presented in fig. 12).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Tsujimoto’s method of adding annotation content to an image with Bredno/Ascierto/Tsujimoto’s data-creation assistance apparatus, with the expected benefit of allowing users of the combined apparatus to document their findings/work as they process images. 
However, even though Bredno/Ascierto/Tsujimoto does not appear to expressly disclose,
Anderson (in the field of annotating findings in image data) implicitly teaches a memory that records a work history of previously added annotations (Anderson: fig. 10, ‘new image storage’ 160, ‘tagged image storage device’ 12 (memory for storing work history of previously added annotations); [0020-0021], disclosing the ability of a user to display historical diagnostic findings, such as ‘tag history’, annotations, etc., [0031], disclosing ‘tagged image’ storage device).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Anderson’s storage of content that records a work history of previously added annotations with Bredno/Ascierto/Tsujimoto’s data-creation assistance apparatus in order to help users of the combined apparatus not only document their findings as they work, but to also keep track of past workflow findings. 
Yet, although Bredno/Ascierto/Tsujimoto/Anderson fails to expressly disclose,
Endrikhovski (in the field of diagnostic imaging systems) teaches annotating an image with information related to the results of image analysis of a region (Endrikhovski: [0051], “It is recognized that the annotation can be any information-textual ... For example, the annotation can be an symbol, video, notes, results of local image analysis”).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Endrikhovski’s annotation of an image with information related to the image analysis of a local region with Bredno’s, modified by Ascierto’s, Tsujimoto’s, and Anderson’s, data-creation assistance apparatus, comprising a method of recording previously added annotations, so that in a situation where image analyses of local regions is similar, an annotation to be added is similar to one of the previously added annotations recorded in the memory, and the processor is configured to set the size of the divided regions of the image of the cells on the basis of the size of divided regions of an enlarged image to which the one of the previously added annotations was added. Further, the motivation for combining Endrikhovski’s annotation of an image with information related to the image analysis of a local region with Bredno’s, modified by Ascierto’s, Tsujimoto’s, and Anderson’s, data-creation assistance apparatus would have been to speed up the step of setting the size of a divided region, and to provide consistency in region sizes with respect to past workflow findings.  
RE Claim 6, Bredno/Ascierto/Tsujimoto/Anderson/Endrikhovski teaches the data-creation assistance apparatus according to Claim 5, and Anderson further discloses the work history comprises identification information of an operator who performed the addition of the one of the previously added annotations (Anderson: figs. 2-4, ‘Operator: A. Smith’ (interpreted as operator who performed addition of content to an annotation); note, by including an operator’s name in the illustrated review display screen, the examiner’s position is it is reasonable to conclude that operator ‘A. Smith’ performed the addition of previously added annotations).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Anderson’s inclusion of an operator’s name who performed the addition of a previously added annotation with Bredno’s, modified by Ascierto/Tsujimoto/Anderson/Endrikhovski’s data-creation assistance apparatus (wherein the apparatus sets a size of divided regions of the cell image based on the size of divided regions used in a past work history – claim 5) so the combined apparatus sets the size of the divided regions of the image of the cells on the basis of the size of the divided regions used in the past work history including the identification information. Also, the motivation for combining Anderson’s method with Bredno’s, modified by Ascierto’s, Tsujimoto’s, Anderson’s, and Endrikhovski’s data-creation assistance apparatus would have been to keep a record of which operator performed the work.
RE Claim 7, Bredno/Ascierto/Tsujimoto/Anderson/Endrikhovski discloses the data-creation assistance apparatus according to Claim 5, and in addition Endrikhovski teaches the work history comprises the information related to the cells (Endrikhovski: [0051], “It is recognized that the annotation can be any information-textual ... For example, the annotation can be an symbol, video, notes, results of local image analysis”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Endrikhovski’s annotation comprising information related to the cells with Bredno’s, modified by Ascierto/Tsujimoto/Anderson/Endrikhovski’s data-creation assistance apparatus (wherein the apparatus sets a size of divided regions of the cell image based on the size of divided regions used in a past work history – claim 5) so the combined apparatus sets the size of the divided regions of the image of the cells on the basis of the size of the divided regions used in the past work history including the same information as the extracted information related to the cells. Also, the motivation for combining Anderson’s method with Bredno’s, modified by Ascierto’s, Tsujimoto’s, Anderson’s, and Endrikhovski’s data-creation assistance apparatus would have been to speed up the operation of setting the size of divided regions since the information related to extracted information is already included in the work history annotation.

Claims 8-9 are rejected under U.S.C. 103 as being unpatentable over Bredno, in view of Ascierto, and Tsujimoto, and further in view of Halushka et al (US 2014/0029813 A1; Halushka).
RE Claim 8, Bredno/Ascierto/Tsujimoto teaches the data-creation assistance apparatus according to Claim 1, and further Bredno discloses control the display to sequentially display images (Bredno: [0095], sequentially display FOVs one after another on display 730).
Even so, although Bredno/Ascierto/Tsujimoto does not appear to expressly teach,
Halushka (in the field of reviewing pathology images) teaches control a display to sequentially display images in accordance with a sequence set in advance (Halushka: [0006-0008], disclosing the sequential display of a plurality of image regions in a pre-defined order).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Halushka’s control of a display to sequentially display images in accordance with a sequence set in advance with Bredno’s, modified by Ascierto/Tsujimoto’s, data-creation assistance apparatus comprising enlarged images, which are images that at least one of the divided regions is enlarged, so the combined Bredno, modified by Ascierto/Tsujimoto/Halushka, apparatus controls the display to sequentially display enlarged images which are images that at least one of the divided regions is enlarges in accordance with a sequence set in advance. Further, the motivation for combining Halushka’s control of a display with Bredno/Ascierto/Tsujimoto/Halushka apparatus would have been help users review image data in a complete, orderly fashion so as to minimize the possibility of missing important information. 
RE Claim 9, Bredno/Ascierto/Tsujimoto/Halushka discloses the data-creation assistance apparatus according to Claim 8, and Bredno also teaches control the display to display a region that includes at least adjacent regions of other divided regions (Bredno: fig. 5A, illustrating the display of a plurality of divided regions adjacent to other divided regions), while
Tsujimoto discloses attaching annotations to displayed regions so that a display may display a region in which an annotation has already been added (Tsujimoto: fig. 6, ‘generate display data’ S603 → ‘change in display position or magnification?’ 604 → … → ‘attaching annotation’ S606). 
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Tsujimoto’s display of a region in which an annotation has already been added with Bredno/Ascierto/Tsujimoto/Halushka’s data-creation assistance apparatus displaying a region that includes adjacent regions of other divided regions, and also displays an enlarged image so the combined Bredno/Ascierto/Tsujimoto/Halushka apparatus also displays a region that includes adjacent regions of other divided regions in which an annotation has already been added and that are adjacent to the enlarged image. In addition, the motivation for combining Tsujimoto’s display of a region in which an annotation has already been added with Bredno/Ascierto/Tsujimoto/Halushka’s apparatus would have been help users keep track of reviewed image regions so as to minimize the possibility of missing important information.

Claim 11 is rejected under U.S.C. 103 as being unpatentable over Bredno, in view of Ascierto, and Tsujimoto, and further in view of Honjo et al (US 2018/0025492 A1; Honjo).
RE Claim 11, Bredno/Ascierto/Tsujimoto discloses the data-creation assistance apparatus according to Claim 1, but even though Bredno/Ascierto/Tsujimoto fails to expressly teach,
Honjo (in the field of analyzing medical images) discloses switch the size of the divided regions (Honjo: [0113, 0116], “the operator is able to arbitrarily change the size of the segmented regions ... the size of the segmented regions is kept in association with an operation performed on a dial switch. For example, by operating the dial switch, the operator is able to change the size of the segmented regions … the index value calculating function 161 sets the size to one selected from among the segmented regions (small), the segmented regions (medium), and the segmented regions (large) in response to the instruction from the operator”).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Honjo’s switching/changing sizes of segmented regions with Bredno/Ascierto/Tsujimoto’s data-creation assistance apparatus, comprising a processor configured to execute operations, with the expected benefit of increasing the flexibility of the combined apparatus by allowing the operator switch sizes of segmented regions to be evenly divisible by a specified factor (Honjo, [0016]).

Claim 16 is rejected under U.S.C. 103 as being unpatentable over Bredno, in view of Ascierto, and Tsujimoto, and further in view of Kurosawa H. (US 2011/0320218 A1; Kurosawa).
RE Claim 16, Bredno/Ascierto/Tsujimoto teaches the data-creation assistance apparatus according to Claim 1, and even though Bredno/Ascierto/Tsujimoto does not appear to expressly disclose,
Kurosawa teaches an annotation added in a displayed image comprises at least one of or a combination of a cross-shaped position marker, an outline marker, and X-shaped position marker, a region marker, a pathway marker and a circle marker (Kurosawa: figs. 10A-10B, illustrating ‘circle marker’ annotations; [0063], “The image data items Xl, X2, and X3 each have different annotations (notes such as a comment and a sign). Specifically, the image data X1 has two circles, the image data X2 has a comment of "tumor" and an arrow, and the image data X3 has one circle”).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Kurosawa’s ‘circle marker’ annotation in a displayed image with Bredno/Ascierto/Tsujimoto’s data-creation assistance apparatus comprising a displayed enlarged image (wherein said enlarged image may display an annotation) so the combined apparatus has an added annotation of a ‘circle marker’ in the enlarged displayed image. Additionally, the motivation for combining Kurosawa’s annotation with Bredno/Ascierto/Tsujimoto data-creation assistance apparatus would have been to draw attention to a particular area of the enlarged image.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but, respectfully, are moot in view of the new ground(s) of rejection necessitated by amendment. In particular, new prior art references Bredno, Ascierto, Anderson, Endrikhovski, and Kurosawa, in combination with previously cited prior art, are now relied upon for amended limitations.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F VALDEZ whose telephone number is (571)270-3744.  The examiner can normally be reached M-F: 0730-1600 hrs EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611